Citation Nr: 1740653	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  09-30 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for bilateral hearing loss disability.

2.  Evaluation of contact dermatitis, currently rated as 10 percent disabling.

3.  Entitlement to service connection for diabetes mellitus.

4.  Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and a mood disorder.

5.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disability.

6.  Whether new and material evidence has been received to reopen the claim of service connection for prostate cancer.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 8, 2011.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to August 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO/AOJ) in Hartford, Connecticut which, in April 2014, denied a compensable rating for bilateral hearing loss disability and service connection for diabetes mellitus and declined to reopen the previously denied claims of service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder and mood disorder; a right knee disability and prostate cancer and, in January 2015, denied an increased rating for contact dermatitis.  

The issues of the disability rating for bilateral hearing loss disability, service connection for diabetes mellitus and the petitions to reopen were before the Board and remanded in January 2015 to provide the Veteran a Statement of the Case and an opportunity to perfect his appeal as to these claims.  The requested action has been accomplished and the Veteran has timely perfected his appeal by filing a May 2017 substantive appeal.  Thus, these matters are before the Board on appeal.

The December 2016 Board decision stayed adjudication of the claim for an increased rating for contact dermatitis pending the resolution of the appeal in Johnson v. McDonald, 27 Vet. App. 497 (2016).  The United States Court of Appeals for the Federal Circuit decided that matter in Johnson v. Shulkin, Fed. Cir. 2017 (2016-2144).  Therefore, the stay of that claim has been lifted.

Further, the matter of entitlement to a TDIU rating prior to August 8, 2011 is before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).  Specifically, in the January 2015 Board decision (which also granted staged increased ratings for degenerative joint disease (DJD) of the low back and separate ratings for radiculopathy of the right and left lower extremities and, in pertinent part, remanded the matter of an increased rating for post-operative residuals of hemorrhoidectomies with anal stricture), the Board inferred and granted on the merits the issue of entitlement to a TDIU from August 8, 2011.  The Veteran appealed that portion of the January 2015 Board decision which denied a TDIU rating prior to August 8, 2011 to the Court.  In a November 2015 Order, the Court granted a Joint Motion for Partial Vacatur and Remand (Joint Motion), remanded the matter for action consistent with the terms of the Joint Motion and dismissed the appeal as to the remaining issues.  In a December 2016 decision, the Board granted an increased 60 percent rating for post-operative residuals of hemorrhoidectomies with anal stricture from December 4, 2014 and a separate noncompensable rating for internal hemorrhoids for the entire appeal period and remanded the matter of entitlement to a TDIU rating prior to August 8, 2011.  [Notably, the matter of an increased rating for post-operative residuals of hemorrhoidectomies with anal stricture was before the Board from a June 2014 Court Remand of an April 2013 Board decision, which had granted an increased 30 percent rating for this disability.]

Service connection for a right knee disorder, prostate cancer and an acquired psychiatric disorder, including PTSD, anxiety disorder and mood disorder, were previously denied in unappealed rating decisions.  The question of whether new and material evidence has been received to reopen these claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the matter on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d 1366.  The Board has characterized the claims accordingly.

The increased rating issues and the requests to reopen are addressed herein.  The remaining service connection claims (including on de novo review) and entitlement to TDIU prior to August 8, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder, to include PTSD, and prostate cancer was denied in a September 2009 rating decision.  The Veteran was informed of the decision and did not appeal; no new and material evidence was received within one year of this determination.

2.  The evidence received since the September 2009 rating decision is relevant and probative as to the issues of service connection for an acquired psychiatric disorder and prostate cancer.

3.  A December 2009 rating decision denied a request to reopen the claim of service connection for a right knee disorder.  The Veteran was informed of the decision and he did not appeal; no new and material evidence was received within one year of this determination..

6.  Evidence received since the December 2009 rating decision is relevant and probative as to the issue of service connection for a right knee disorder.  

7.  The Veteran's bilateral hearing loss disability has manifested in no greater than Level III hearing impairment in the right ear and Level II hearing impairment in the left ear.  

8.  The Veteran's contact dermatitis does not cause disfigurement of the head, face, or neck, or disability from scars; does not involve 20 to 40 percent of his entire body or 20 to 40 percent of exposed areas affected; while the Veteran uses topical corticosteroids for treatment, the competent evidence of record does not show that intermittent systemic therapy such as corticosteroids, or other immunosuppressive drugs, are required.


CONCLUSIONS OF LAW

1.  The September 2009 rating decision, which denied service connection for an acquired psychiatric disorder and prostate cancer, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received since the September 2009 rating decision, and the claim of service connection for an acquired psychiatric disorder, including PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received since the September 2009 rating decision, and the claim of service connection for prostate cancer is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The December 2009 rating decision, which denied service connection for a right knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

5.  New and material evidence has been received since the December 2009 rating decision, and the claim of service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (Code) 6100 (2016).

7.  The criteria for an evaluation in excess of 10 percent for the Veteran's contact dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issues.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Petitions to Reopen

A September 2008 rating decision denied service connection for a right knee disorder, finding that the condition neither occurred in nor was caused by service.  In response to an October 2008 statement from the Veteran that he had been treated for knee complaints in service, a September 2009 rating decision readjudicated the claim and confirmed and continued the denial, finding that the evidence continued to show that a right knee disorder was not incurred in or aggravated by service.  Finally, in response to a subsequent September 2009 statement from the Veteran that he was treated for knee injury in service and has had problems ever since, a December 2009 rating decision declined to reopen the claim of service connection for a right knee disorder on the basis that the evidence continued to show no link between his right knee disorder and his military service.  [Notably, as the September 2009 rating decision had not become final because the Veteran's September 2009 statement was received within one year of that rating decision, new and material evidence was not required to reopen the claim.]

A September 2009 rating decision denied service connection for an acquired psychiatric disorder, to include PTSD, finding that there was no diagnosis of PTSD and no evidence that his depression and anxiety were related to service.  

The September 2009 rating decision also denied service connection for prostate cancer, finding that prostate cancer neither occurred in nor was caused by service (and the Veteran did not have the required service in Vietnam or other evidence of exposure to herbicides).  

Additional relevant evidence was not received within one year of notification of the September 2009 unappealed rating decision denying service connection for an acquired psychiatric disorder, including PTSD, and prostate cancer and the December 2009 unappealed rating decision denying service connection for a right knee disorder.  Thus, the September 2009 and December 2009 ratings decisions are final as to the issues of service connection for an acquired psychiatric disorder, including PTSD; prostate cancer and a right knee disorder are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence added to the record since the September 2009 rating decision include VA treatment records which show a diagnosis of PTSD and a statement from the Veteran that his prostate cancer was caused by exposure to carbon tetrachloride, a cleaning agent, during his service onboard ship (the Veteran also submitted a statement from a fellow service member which corroborates his recollection of carbon tetrachloride exposure onboard ship).  In addition, the evidence added to the record since the December 2009 rating decision includes the Veteran assertion that his right knee disorder is due to or aggravated by his service-connected low back disability, a secondary service connection theory of entitlement (nexus) not suggested at the time of the December 2009 rating decision.  Taken at face value, as required for purposes of reopening, the new evidence received as to the claims of service connection for an acquired psychiatric disorder, including PTSD; prostate cancer and a right knee disorder is both new and material, and the claims may be reopened.

De novo review of the issues of service connection for an acquired psychiatric disorder, including PTSD; prostate cancer and a right knee disorder is addressed in the remand below.

Increased Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 C.F.R. § 1155; 38 C.F.R. §§ 4.1, 4.20.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The present appeal as to the matter of a compensable ratings for bilateral hearing loss disability was initiated from the Veteran's April 2013 claim for an increased rating.  His appeal as to the matter of an evaluation in excess of 10 percent for contact dermatitis was raised in the context of entitlement to TDIU discussed in a July 2014 letter from his attorney.  Adjudication of an increased rating claim requires consideration of a period beginning 1 year prior to the April 2013 and July 2014 claims for increase; thus, the period for consideration begins in April 2012 for bilateral hearing loss disability and July 2013 for contact dermatitis.  (The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date, otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).)

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.

Bilateral Hearing Loss Disability

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

The Rating Schedule provides a table (Table VI) to determine for rating purposes a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including pure tone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on pure tone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

On the authorized audiological evaluation in June 2013, the Veteran reported the functional impact of his hearing loss disability as "the television needs to be loud and he doesn't hear things people say."  He also reported some marital problems, specifically, his wife claiming that he has selective hearing.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
65
75
LEFT
25
30
35
55
75

The Veteran's puretone threshold averages were 55 decibels in the right ear and 48.75 decibels in the left ear.  Speech recognition scores per Maryland CNC were 98 percent in each ear.  These VA audiometric findings reflect Level I auditory acuity in each ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100. 

On the authorized audiological evaluation in December 2014, the Veteran reported not understanding speech well because of his hearing loss disability.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
55
70
80
LEFT
25
35
45
65
75

Speech audiometry revealed speech recognition ability of 62.5 percent in the right ear and of 55 in the left ear.  Speech recognition scores per Maryland CNC were 84 percent in each ear.  These VA audiometric findings reflect Level III auditory acuity in the right ear and Level II auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.  The examiner commented that the Veteran's hearing loss disability (and tinnitus) should not be a barrier to a wide range of employment settings and should not prevent him from obtaining gainfully substantial employment.  

On the authorized audiological evaluation in July 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
55
65
75
LEFT
30
40
45
60
80

Speech recognition scores per Maryland CNC were 80 percent in the right ear and 84 percent in the left ear.  These VA audiometric findings reflect Level III auditory acuity in the right ear and Level II auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.

In deciding this appeal, the Board interpreted the examination reports in the most favorable light to the Veteran, consistent with the notion of resolving all reasonable doubt in his favor.  38 C.F.R. §§ 3.102, 4.3.  There are no other private and/or VA outpatient records showing audiogram findings that are any more severe than those previously discussed.

The Board has also considered whether separate ratings may be assigned for separate periods of time based on the facts found ("staged ratings").  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  But the evidence shows the Veteran's bilateral hearing loss disability is appropriately rated as noncompensable for the entire period considered in this appeal - meaning since the year immediately preceding receipt of his claim for a higher rating for this service-connected disability.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In making this determination, the Board has considered all the evidence consistent with the Court's decision in Hart that is within this "temporal focus."

The Board acknowledges the Veteran's statements that his hearing impairment has worsened, causes difficulty in understanding speech and results in conflicts with his wife.  He is competent to report that he is having greater trouble hearing.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Nevertheless, he is not competent to testify that his hearing has worsened to a level requiring a compensable evaluation under the applicable Diagnostic Code 6100.  The Board must rely upon competent medical evidence to determine the diagnosis or clinical features of a disease or disorder.  While the Veteran, as a layman, is competent to provide evidence regarding injury and symptomatology, he is not competent to provide evidence regarding diagnosis or the clinical severity of a disability - especially since, in this particular instance, the rating for the disability is determined by specific objective measures (namely, the results of an audiogram and Maryland CNC speech discrimination test).  Only a medical professional can provide evidence of diagnosis or clinical severity of a disease or disorder in this circumstance.  As such, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's subjective statements in support of his claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his service-connected hearing loss.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2016).

While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  The Board is bound to apply the VA Rating Schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

The discussion above reflects that the rating criteria are adequate for rating the Veteran's service-connected bilateral hearing loss.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  VA examinations have provided adequate descriptions of the functional effects of the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran's hearing loss disability has manifested in difficulty hearing or understanding speech and has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by hearing loss disabilities.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).  With regard to functional impairment due to ringing in his ears, that is a symptom associated with tinnitus under Code 6260, for which service connection is in effect and the Veteran is receiving compensation. 

The Board is sympathetic to the Veteran's position that higher ratings are warranted for his service-connected bilateral hearing loss disability.  However, no clinical findings show the Veteran's bilateral hearing loss meets the schedular criteria for a compensable rating during the period considered in this appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Contact Dermatitis

The Veteran's contact dermatitis is currently rated 10 percent disabling under 38 C.F.R. § 4.118, Code 7806 for dermatitis or eczema.  Under Code 7806, less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period warrants a noncompensable rating.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, Code 7806.  As such, the Board finds that the Veteran is most appropriately rated under Code 7806.

Notably, Code 7806 also provides that a rating may instead be assigned for disfigurement of the head, face, or neck (Code 7800) or scars (Codes 7801, 7802, 7804, or 7805), depending upon the predominant disability.  However, in this case, the Veteran's service-connected disability has not resulted in any scars or disfigurement of the head, face, or neck.  

After considering the totality of the evidence currently of record the Board finds that the Veteran's symptomatology more nearly approximate symptoms associated with a 10 percent rating throughout the appeal period.  

Review of the record shows that the Veteran receives ongoing VA treatment for his contact dermatitis.  These records show that he has received corticosteroid injections of the joints (right wrist and right thumb) for pain; however, they do not show systemic corticosteroid treatment for contact dermatitis or any other skin complaints.  

The Veteran was afforded a VA examination for his skin condition in December 2014.  The examination report includes a diagnosis of eczema and shows that the examiner reviewed the claim file, including the Veteran's medication list.  The Veteran reported that, as long as he uses the prescribed lotions (triamcinolone ointment twice per day and camphor/menthol lotion as needed for itching), his skin condition is under control.  However, he also stated that, sometimes, when his skin gets really bad, it cracks and bleeds.  The skin condition did not cause scarring or disfigurement of the head, face or neck, there were no benign or malignant skin neoplasms and he did not have any systemic manifestations due to any skin disease.  The treatment consisted of constant/near-constant topical corticosteroids and camphor/menthol lotion.  The Veteran had neither debilitating nor non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months.  On examination, the eczema affected none of the total body area or exposed area.  The examiner noted that there was "no evidence of dermatitis on exam today, condition is under control with current [treatment] and there is no effect on employability."  

The Board recognizes that the December 2014 VA examiner noted that the Veteran was treated with a topical corticosteroid cream on a constant/near-constant basis in the past 12 months.  However, given that the examiner reported that the Veteran's skin condition covered none of his total body (or exposed) area, the Board finds that there is no evidence the that use of the topical corticosteroid cream rose to the level of systemic treatment.  Further, such evidence does not show that he requires the intermittent use of systemic therapy such as corticosteroids or other immunosuppressive drugs.  In this regard, in July 2017, the Federal Circuit, in Johnson v. Shulkin, No. 16-2144 (Fed. Cir. July 14, 2017), reversed the judgment of the Veterans Court in Johnson v. McDonald, 27 Vet. App. 497 (2016).  At issue in Johnson v. Shulkin, was the question of whether criteria for a 60 percent rating under Code 7806, which requires "constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs," is inclusive of topical corticosteroids.  In reversing the Veterans Court's decision, in Johnson v. Shulkin, the Federal Circuit noted that Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code", and went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  In light of this new precedential decision in Johnson v. Shulkin, the Board concludes that the Veteran's contact dermatitis requires topical therapy only, and does not require the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  While his contact dermatitis has required constant or near constant treatment with topical corticosteroids, the evidence shows that his skin condition has only involved his hands and affected none of the total body or exposed area at the time of examination (there was "no evidence of dermatitis" at the time of examination.)  Beyond that there is no evidence that large portions of his anatomy are involved; his skin condition affects 0 percent of the exposed areas and 0 percent of the entire body, and his topical corticosteroid treatment is topical and only involves his hands.  As such, although his skin disorder does require a topical corticosteroid treatment, this treatment does not rise to the level contemplated by the next higher, 30 percent rating.

The Board also notes that the competent evidence does not show that the Veteran's contact dermatitis warrants an increased rating in excess of the 10 percent currently assigned under any other diagnostic codes available under 38 C.F.R. § 4.118 for assessing scars, as these codes require a showing of symptomatology not present in his case.  There are no medical findings of disfigurement of the head, face, or neck.  There is also no evidence of tender, deep, unstable or painful scars, limitation of motion due to scars, or scars covering an area of 144 square inches.  Thus, diagnostic codes for rating these manifestations are not for application.  See 38 C.F.R. § 4.118, Codes 7800, 7801, 7802, 7803, 7804, 7805.  

The discussion above reflects that the rating criteria are adequate for rating the Veteran's service-connected contact dermatitis.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Veteran's disability is manifested by contact dermatitis (which was not evident on VA examination in December 2014) which is treated with topical corticosteroids.  The rating criteria contemplate such symptoms and treatment; hence, referral for consideration of an extraschedular rating is not warranted.  Id.

Accordingly, an increased rating in excess of 10 percent for contact dermatitis is not warranted.  38 C.F.R. § 4.118, Code 7806.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Additional Considerations

The Veteran is service-connected for several disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for these disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).

Finally, it is noted that entitlement to TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As noted above, TDIU has been granted from August 8, 2011.  Entitlement to a TDIU rating prior to August 8, 2011 is addressed below, in the remand portion of this decision.  


ORDER

The request to reopen a claim of service connection for a an acquired psychiatric disorder, to include PTSD, an anxiety disorder, and a mood disorder, is granted.

The request to reopen a claim of service connection for prostate cancer is granted.

The request to reopen a claim of service connection for a right knee disorder is granted.

Entitlement to a compensable rating for the bilateral hearing loss is denied.

Entitlement to a rating in excess of 10 percent for contact dermatitis is denied.


REMAND

The Board finds that further development is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his issues of service connection for diabetes, a right knee disorder, an acquired psychiatric disorder and prostate cancer.

Initially, it is noted that review of the record shows that the medical evidence is incomplete.  Specifically, records from the Social Security Administration show that the Veteran initially established VA primary care treatment in April 2008 and, prior to that, he received treatment from private physicians, including his primary care from A. B., M.D. (from 1998 - 2008).  Updated records of any VA and/or private treatment he may have received for his claimed disabilities since his separation from service to the present are likely to contain pertinent information (and VA records are constructively of record), and must be secured.

The Veteran's service treatment records (STRs) include a May 1967 clinical record which shows that he was being treated for diabetes.  However, there are no STRs which show the initial findings and diagnosis of diabetes (and the Veteran is not shown to have had herbicide exposure).  Post-service VA treatment records also show treatment for diabetes.  However, it is unclear when the Veteran was first diagnosed with diabetes and began his initial treatment for this illness.  After receipt of any additional treatment records, specifically including from his private primary care provider prior to April 2008, a nexus new opinion as to the initial clinical onset of his diabetes should be obtained.

Regarding the reopened claim of service connection for an acquired psychiatric disorder, the STRs show psychiatric treatment in July 1967 and a diagnosis of passive aggressive personality disorder.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  However, if such a defect is subjected to superimposed disease or injury which creates additional disability, then service connection may be warranted for the resultant disability.  See VAOPGCPREC 82-90.  Specifically, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.

The Veteran's post service treatment records include a diagnosis of PTSD and his assertion that he has experienced nightmares about drowning and poor sleep since service when he "got washed down the deck in a bad storm."  He also recalls stressors of his ship running aground and an accident while scuba diving when his tank would not function properly and he had to dump the tank at the bottom of the ocean and swim 50 feet to the top.  Notably, the only stressor which has been verified is the incident with the ship running aground.  

Although the Veteran underwent VA PTSD examination in July 2009, the opinion provided by the examiner did not address whether any additional acquired psychiatric disability was superimposed upon the Veteran's passive aggressive personality disorder diagnosed in service.  As such, the examination is inadequate for rating purposes.  Further, as the Veteran's psychiatric symptoms have now been diagnosed as PTSD, an updated examination and opinion is necessary.  

Regarding the reopened claim of service connection for a right knee disorder, the STRs show treatment for right knee complaints in August 1972 and February 1974.  Post service records show treatment for knee complaints and include the Veteran's assertion (which he is competent to observe) of having knee problems since his injury in service and, alternatively, secondary to his service connected low back disability.  Given the treatment for knee complaints in service and the Veteran's contentions that he has experienced continuous symptoms since service and as secondary to his service-connected back disability, the low threshold standard (for when an examination to secure a medical nexus opinion is necessary) endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79   (2006), is met.  The questions presented (whether the record supports the Veteran's allegations of continuous knee symptoms and whether such disability is related to service) are medical questions, and an examination to secure opinions that address these questions is necessary.

Regarding the reopened claim of service connection for prostate cancer, post service treatment records show treatment for prostate cancer.  As noted above, the Veteran is not shown to have had herbicide exposure; however, he claims that his prostate cancer was caused by exposure to the cleaning agent carbon tetrachloride and exposure to this chemical has been corroborated by a fellow service member.  As such, the Board finds that the VA Chief Public Health and Environmental Hazards Officer, or any other appropriate VA official, should review the claims file, particularly his service personnel records, and render an opinion as to whether the Veteran was exposed to carbon tetrachloride and/or or other toxic chemicals, during service.

Finally, the matter of entitlement to a TDIU rating prior to August 8, 2011 is inextricably intertwined with the service connection claim remanded herein.  Accordingly, consideration of whether a TDIU rating is warranted prior to August 8, 2011 must be deferred pending receipt of additional VA and private medical records and resolution of the Veteran's service connection claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding VA and non-VA treatment records pertinent to the Veteran's claims, to specifically include, after obtaining any necessary authorizations, complete private medical records prior to April 2008 (complete primary care treatment records from A. B., M.D.) and updated VA treatment records.

2.  Arrange for the VA Chief Public Health and Environmental Hazards Officer, or any other appropriate VA official, to review the claim file and provide an opinion addressing whether, based on the nature and location of the of the Veteran's service as described in his service personnel records, it is at least as likely as not (a 50 percent or greater probability that the Veteran was exposed to carbon tetrachloride and/or other toxic chemicals during service.)

3.  After completing #1 and #2, arrange for the Veteran to undergo a VA genitourinary examination.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner is asked to provide an opinion as to whether the Veteran's prostate cancer is at least as likely as not related to active service or events therein, to include exposure to carbon tetrachloride and/or other toxic chemicals during service (as verified pursuant to #2, above).  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  After completing #1, schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of any current psychiatric disorder.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a)  Please identify (by diagnosis) each psychiatric disability found (and note whether each such disability is developmental or acquired).

b)  If a diagnosis of PTSD is identified, is it under the criteria in DSM-IV or V, and if so, it is at least as likely as not (i.e., a 50 percent or greater probability) the due to a stressor event in service.  The examiner should discuss the stressor(s) relied upon to support the diagnosis.

c)  As to each identified acquired psychiatric disability (other than PTSD), is the diagnosis in accordance with DSM-IV or V, and if so, is it at least as likely as not (i.e., a 50 percent or greater probability) that any such psychiatric disability either had its onset during active service, or was caused or aggravated by a disease or injury in service.  

d)  Is it at least as likely as not (a 50% or better probability) that any additional acquired psychiatric disability is superimposed upon his personality disorder?  

In responding, the examiner should consider as necessary the July 1967 report of psychiatric consultation in service, VA psychiatric treatment records and July 2009 VA PTSD examination report, including the Veteran's assertions noted therein.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

5.  After completing #1, schedule the Veteran for a VA orthopedic examination to determine the nature and likely etiology of any current right knee disorder.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following: 

a)  Please identify (by medical diagnosis) each right knee disability entity found. 

b)  Please identify the likely etiology for each right knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's service, including his right knee treatment therein?  The examiner is to specifically consider and address the Veteran's competent assertions regarding his in-service right knee symptoms and post service continuity of such symptoms.  If there is a medical basis to doubt the history as reported, the examiner should so state.

c)  If the examiner determines that the Veteran has a right knee disorder that did not have its onset in service and is not otherwise related to service, he or she should offer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that such is aggravated by his service-connected low back disability.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

6.  After completing #1, schedule the Veteran for an endocrinology examination to obtain an updated opinion as to the nature and likely etiology of his diabetes mellitus.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran (to include a detailed history of his diabetes diagnosis and treatment), the examiner should provide an opinion as to whether it is least as likely as not (a 50 percent or better probability) that the Veteran's diabetes mellitus was incurred or aggravated during service.  In responding, the examiner shoulder consider the May 1967 STR which shows that the Veteran had been under treatment for diabetes and the April 2014 VA medical advisory opinion that "it is less likely than not that the [Veteran] was diagnosed with DM [diabetes mellitus] while in service or his symptoms were related to diabetes without additional work up."  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the question cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

7.  After completing the above, and any other development deemed necessary, readjudicate the claims on appeal, to include entitlement to TDIU prior to August 8, 2011.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


